Title: To James Madison from the Republican Committee of Essex County, New Jersey, 4 March 1809 (Abstract)
From: Republican Committee of Essex County
To: Madison, James


4 March 1809, Newark. Congratulates JM on becoming president and anticipates “the same moderate, prudent, & pacific course” as that pursued by Jefferson. Expresses regret that the times are “fraught with great peril” brought on by “the folly and arrogance of one belligerent, & the commercial cupidity of the other.” If the choice comes to “honorable war or tame submission, we hesitate not, to accept the former with all its concomitant calamities.” The nation expects JM to avert war and preserve peace “by the adoption of every measure consistent with its honour & dignity.” Condemns efforts made by partisans “to array the Eastern & Northern, against the Western & Southern Sections of the nation.… We cannot believe the great body of the people are so depraved, as to resist the will of the majority, and to raise the Standard of Insurrection against the Government of their choice, however much they may dislike its administration.” Expresses hope for a continuation of the policies of Jefferson, “convinced that Happiness is not to be acquired by pursuing the labyrinths of a Jesuitical policy, but by a fair & honest course of conduct.” Concludes with assurances that “our most fervent prayers [are] that the Almighty God will aid you in the discharge of the arduous duties of your office.”
